DETAILED ACTION
Response to Amendment
The amendment filed on 06/21/21 has been entered. Claims 11, 13-17 remain pending in the application.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 11 is rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention.
Claim 11 recites the limitation, “a designated video player on a client device that receives the encapsulated media file, for playing customized decoded video files based on the encapsulated video, wherein said designated video player applies all subsequent steps”. The applicant’s specification fails to mention or even suggest a designated video player on a client device that receives the encapsulated media file, for playing customized decoded video files based on the encapsulated video, wherein said designated video player applies all subsequent steps. In fact, Figure 1, in the instant applicant, suggests that the video 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 11, 13-17 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 11 recites "the steps of said preparation module" in line 58. There is insufficient antecedent basis for this limitation in the claims. That is, the claim only mentions “designated video player applies all subsequent steps” prior to this portion of the limitation. Therefore, it is not clear which steps are the steps of said preparation module. Claims 13-17 are also rejected due to their dependency on claim 11.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 11-14, 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Kalish (US 8,666,226) in view of Gu (US 8,234,350) and further in view of Gonzalez (US 2007/0005795).
Regarding claim 11, Kalish discloses:
A system for generating customized video from an encapsulated video file, said system comprised of: builder module for creating an encapsulated media file containing at least one media unit and multiple parameters types data thereof, wherein the encapsulated media file includes video data and video customization data, said encapsulated media file being configured for de-capsulation thereof for playing content thereof by generating the video frames based on the objects parameter data, according to the defined parameters data, defined customization rules of static object properties at least by ([col. 3, lines 57-62] “The term “Video project” as used herein in this application is defined as a video technical information which define a video production including script code and all technical parameters which effect video playing. The video project structure includes segments, and each segment includes frames which are composed of layers.” [col. 4, lines 20-22, 30-38] “The dynamic layers (40) are conveyed to frame analyzing module (400) for generating new video script by changing object's descriptors into static or absolute descriptors…The optimized video template (80) can be customized using a video generating engine (800) for exchanging and altering the dynamic objects of the video and/or selecting relevant movie segments. The customizing process can be based on predefined business rules and/or customers' data (90) 
wherein the builder module comprises: preparation module determining at least one media unit for encapsulation, each media unit comprising a basic media content constructed from video frames, wherein each frame is constructed of static layers and dynamic layers at least by ([col. 4, lines 9-18, 54-59] “The system according to the present invention comprises a video project 
wherein for each of said determined media unit frames and layers, properties of each defined media object are defined for each video frame based on defined dynamic motion rules and defined customization rules at least by ([col. 3, lines 49-56] “The term “exchangeable dynamic objects”, as used herein in this application, is defined as objects which can be exchanged by other objects using simple editing tools. The term “relative dynamic descriptors”, as used herein in this application, is defined as object's descriptors which define the objects in relation to location of other objects by distance, orientation and the dependencies between the objects.” [col. 4, lines 30-35] “The optimized video template (80) can be customized using a video generating engine (800) for exchanging and altering the dynamic objects of the video and/or selecting predefined business rules and/or customers' data (90) that is received from a clients' repository.” [cols. 4-5, lines 60-14] “FIG. 4 is a high level flowchart illustrating a frame analyzing module processing, according to some embodiments of the invention. The analyzing module receives an original script code of video project frames of the dynamic layers (4002), each frame of script code is parsed for analyzing (4004) the relative dynamic descriptors of objects which describe relative locations, distance orientation and viewing angles in relation to other objects. The relative dynamic descriptors may further include information of the dependencies relation between the objects. Based on analyzed information of the relative dynamic descriptors, of each object, are calculated the absolute values of locations, orientation, focus and viewing angles of each object in each frame. The calculation is based on simulating the behavior of all the objects based on the descriptive parameters, in one frame for deducing the absolute values of each object (4006). Based on calculated absolute values an optimized new script code of the video, is created (4008). The new optimized script code for dynamic movie segment may include the absolute values for each object in the frame in the movie segment.” [col. 5, lines 42-53] “Optionally, a list of alternative segments or optional segments is created base on original script code or entered metadata. These segments are used for selection, when customizing the video according to target user profile (step 6006). For example, alternative segments may refer to target customers of different ages, optional segments, may refer to customers of different billing programs. Based on the segments list descriptive 
wherein said preparation module, …, and said builder module comprise one or more processors, operatively coupled to non- transitory computer readable storage devices, on which are stored modules of instruction code, wherein execution of said instruction code by said one or more processors implements the steps of said preparation module, …, and said builder module at least by ([col. 4, lines 7-14] “FIG. 1 is a flow-block diagram of video conversion process, according to some embodiments of the invention. The system according to the present invention comprises a video project parsing tool 100 which receives a video project information which include a source script code, for differentiating between static (10) and dynamic movie segments (20) of the video which include exchangeable dynamic objects”) and the video conversion process is executed by the various tools and modules of the system. One of ordinary skill in the art would know that the system with which the various processing is executed must include a processor.
Kalish fails to disclose “organization module to determine media units to be played and order of playing based on organization and selection rules based on customization parameters retrieved from a user profile; a designated video player on a client device that receives the encapsulated media file, for playing customized decoded video files based on the encapsulated video, wherein said designated video player applies all of the following steps: determine media unit and objects to be played and order of playing based on organization and selection rules, wherein said organization and selection rules are set according to customization parameters such as environmental or contextual parameters retrieved from a user’s profile; for each media unit, extract each media object’s customization parameters; extract each media unit’s customization rules, wherein said customization rules are set according to the user profile, current context and environment data, wherein the customization rules comprise: appearance customization rules that apply parameters which have  visible effect on the video including inserting a specific username or image in the video sequence; and selection customization rules that apply to parameters which determine the media units to be displayed and the order of media unit appearance; extract each media object customization rules; update objects’ properties for each frame based on dynamic and static customization rules; generate layers of frames according to binary media object data, including updated properties for each frame and the extracted customization rules; generate at least one video file from the sequence of generated frames; wherein …said organization module… comprise one or more processors, operatively coupled to non- transitory computer readable storage devices, on which are stored modules of instruction code, wherein execution of said instruction code by said one or more processors implements the steps of …said organization module…”
However, Gu teaches the following limitations, organization module to determine media units to be played and order of playing based on organization and selection rules based on customization parameters retrieved from a user profile at least by ([col. 12, lines 48-50, 54-60] “The master manifest file 240 includes a master ordered list or sequence of the media file locators listed in the received manifest file 115…At step 430, the content publishing system 200 receives a request 260 from a client device 300, and at step 440, the content publishing system 200 generates one or more targeted manifest files 250 from the master manifest file 240 resulting in a custom sequence of media file locators that identify media files 114 of a specific audio/video feed 105 and targeted media files 116 including targeted content” [col. 7, lines 8-13, 21-25] “Further, the content publishing system 200 can request a user profile associated with a user of a client device 300 or a group profile associated with a group of users 310, 320, 330 from a profile database 210, and identify targeted media files 116 for inclusion in the targeted manifest files 250 based on at least one characteristic of the user profile or group profile… The content publishing system 200 can also identify targeted media files 116 for inclusion in the targeted manifest files 250 based on characteristics of client devices, content of requested audio/video feeds, and time/date of the requested audio/video feed.”) and the determining of the order of playing media units is the 
a designated video player on a client device that receives the encapsulated media file, for playing customized decoded video files based on the encapsulated video, wherein said designated video player applies all of the following steps: determine media unit and objects to be played and order of playing based on organization and selection rules, wherein said organization and selection rules are set according to customization parameters such as environmental or contextual parameters retrieved from a user’s profile or provided by a user at least by ([cols. 6-7, lines 65-4] “The content publishing system 200 transmits the targeted manifest files 250 to the client device 300, which sends a request 265 for the media files 114, 116 listed in the targeted manifest files 250 to the content delivery network 120. The client device 300 begins presenting a modified audio/video stream to a user after receiving one or more of the requested media files 114, 116.” [col. 12, lines 48-50, 54-60] “The master manifest file 240 includes a master ordered list or sequence of the media file locators listed in the received manifest file 115…At a custom sequence of media file locators that identify media files 114 of a specific audio/video feed 105 and targeted media files 116 including targeted content” [col. 7, lines 8-13, 21-25] “Further, the content publishing system 200 can request a user profile associated with a user of a client device 300 or a group profile associated with a group of users 310, 320, 330 from a profile database 210, and identify targeted media files 116 for inclusion in the targeted manifest files 250 based on at least one characteristic of the user profile or group profile… The content publishing system 200 can also identify targeted media files 116 for inclusion in the targeted manifest files 250 based on characteristics of client devices, content of requested audio/video feeds, and time/date of the requested audio/video feed.”) and the determining of the order of playing media units is the generating of targeted manifest files resulting in a custom sequence of media file locators that identify media files 114 of a specific audio/video feed 105 and targeted media files 116 including targeted content to be played by a playback device. The identifying of which targeted media files are selected (organization and selection rules) can be a based on a user profile that includes a plurality of parameters (contextual parameters) that can be used to customize the targeted manifest files and further based on characteristics of client devices, content of requested audio/video feeds, and time/date of the requested audio/video feed (environmental parameters);
wherein …said organization module… comprise one or more processors, operatively coupled to non- transitory computer readable storage devices, on which are stored modules of instruction code, wherein execution of said instruction code by said one or more processors implements the steps of …said organization module… at least by ([col. 12, lines 19-32] “The methods and processes disclosed herein can be implemented by the above systems and devices, or equivalent systems and devices, executing a unique set of instructions stored or embodied in computer accessible media. As will be appreciated by those skilled in the art, a unique set of instructions can be implemented or embodied as executable code, such as, software, firmware, machine code or a combination thereof. As such, the unique set of instructions stored or embodied in computer accessible media transforms the above systems and devices into particular, special purpose systems and devices that can operate, for example, according to the following exemplary flow diagrams. In some embodiments, unique sets of instructions correspond to the methods and processes disclosed in FIGS. 5-7 and described below in further detail.”).
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Gu into the teaching of Kalish because both references disclose video encoding. Consequently, one of ordinary skill in the art would be motivated to further modify the systems as in Kalish to further include the ordering of video objects to be played as in Gu.
Kalish, Gu fail to disclose “for each media unit, extract each media object’s customization parameters; wherein said customization rules are set according to the user profile, current context and environment data, wherein the customization rules comprise: appearance customization rules that apply parameters which have  visible effect on the video including inserting a specific username or image in the video sequence; and selection customization rules that apply to parameters which determine the media units to be displayed and the order of media unit appearance; extract each media object customization rules; update objects’ properties for each frame based on dynamic and static customization rules; generate layers of frames according to binary media object data, including updated properties for each frame and the extracted customization rules; generate at least one video file from the sequence of generated frames”
However, Gonzalez teaches the following limitations, for each media unit, extract each media object’s customization parameters at least by ([0295] “In the decoding engine 62, a normal decoding process 72 extracts the compressed audio and video data and sends it to a rendering engine 74 where other transformations are applied, including geometric transformations of rendering parameters for individual objects, (e.g., translation). Each transformation is individually controlled through parameters inserted into the data stream.” [0296] “For example, the dynamic media composition process 76 may insert a specific video object into the bit stream. In this case, in addition to the video data to be decoded, the data bit stream will contain configuration parameters for the decoding process 72 and the rendering engine 74.” [0389] “It 
extract each media unit’s customization rules, wherein said customization rules are set according to the user profile, current context and environment data wherein the customization rules comprise: appearance customization rules that apply parameters which have  visible effect on the video including inserting a specific username or image in the video sequence at least by ([0032]-[0034]) which discloses inserting an advertisement or other visual/audio video objects being viewed by a user according to a user profile, the particular scene in which the video is in, particular objects within the scene being shown (current context), geographic location, and/or time of day (environment data) and ([0354]-[0355]) which describes a DMC process, such as the DMC process in [0032]-[0034], being performed by a local client.;
and selection customization rules that apply to parameters which determine the media units to be displayed and the order of media unit appearance and the order of media unit appearance at least by ([0307] “Additionally the client 20 is responsible for object synchronisation, applying the rendering transformations, compositing the final display output, managing user input and forwarding user control back to the server 21.” [0320] “The sequence in which the various object store buffers 53 to 55 are read and how their content is rendering parameters 56 from the interaction management engine 41.” [0321] “A list is maintained that contains a pointer to each media object store containing visual objects. The list is sorted according to Z order at step s102. Subsequently, at step s103, the bitmap compositer gets the media object with the lowest Z order… The bitmap compositor 35 reads each video object store in sequence according to the Z-order associated with each media object, and copies it to the display scene raster 71. If no Z order has been explicitly assigned to objects, the z order value for an object can be taken to be the same as the object_ID. If two objects have the same Z order, they are drawn in order of ascending object IDs.” [0402] “Layout definition of audio-visual objects uses object control based layout tags (rendering parameters) to define the spatio-temporal placement of objects within any given scene and include the following: <SCALE> Scale of visual object <VOLUME> Volume of audio data <ROTATION Orientation of object in 3D space <POSITION> Position of object in 3D space <TRANSPARENT> Transparency of visual objects <DEPTH> Change object Z order <TIME> Start time of object in scene <PATH> Animation path from start to end time”) and the rendering transformations are applied on the client;
extract each media object customization rules at least by ([0307] “The client 20 is responsible for decoding compressed data packets 64, definition packets 66 and object control packets 68 sent to it from the server 21.” [0402], [0433] “In this application, the object video decoder (object oriented Video Decoding 11011) is run in a presentation mode where each video object is rendered (11303) layout rules, based on the number of video objects being displayed.”) and [0402] describes the layout rules or layout definition of audio visual objects using object control based layout tags to define spatio-temporal placement of objects such as position, transparency, and time. Further, the decoding is also executed on the client;
update objects’ properties for each frame based on dynamic and static customization rules at least by ([0367] “If a colour map update is to be performed for this frame, flow proceeds from step s508 to step s509. In order to achieve the highest quality image, the colourmap may be updated every frame. However, this may result in too much information being transmitted, or may require too much processing. Therefore, instead of updating the colourmap every frame, the colour map may be updated every n frames, where n is an integer equal to or greater than 2, preferably less than 100, and more preferably less than 20. Alternatively, the colour map may be updated every n frames on average” [0374] “This can be achieved by partitioning the colour map into static and dynamic sections, or by limiting the number of colours that are allowed to vary per frame. In the first case, the entries in the dynamic section of the table can be modified, which ensures that certain predefined colours will always be available.”) and the updating of the object’s properties for each frame is the updateing of the colourmap for every frame by limiting the number of colours that are allowed to vary per frame by partitioning the color map into static and dynamic sections;
generate layers of frames according to binary media object data, including updated properties for each frame and the extracted customization rules at least by ([0057] “The invention provides the ability to define looping play of object data (i.e., frame sequence for individual objects), object controls (i.e., rendering parameters), and entire scenes (restart frame sequences for all objects and controls).”, [0183] “The present invention also provides a video encoding method, including: [0184] “(i) selecting a reduced set of colours for each video frame of video data,” [0185] “(ii) reconciling colours from frame to frame,” [0186] “(iii) executing motion compensation” [0187] “(iv) determining update areas of a frame based on a perceptual colour difference measure” [0188] “(v) encoding video data for said frames into video objects based on steps (i) to (iv); and” [0189] “(vi) including in each video object animation, rendering and dynamic composition controls.” [0434] “When a subscriber selects a program from the video server, the provider's transmission system automatically selects what promotion or advertising data is applicable from information obtained from a subscriber profile database (11413) which can include information such as subscriber age, gender geographical location, subscription history, personal preferences, purchasing history, etc. The advertising data, which can be stored as single video objects, can then be inserted into the transmission data stream together with the requested video data and sent to the user.”, [0307] “The client 20 is responsible for decoding compressed data packets 64, definition packets 66 and object control packets 68 sent to it from the server 21.Additionally the client 20 is responsible for object synchronisation, applying the rendering transformations, 
generate at least one video file from the sequence of generated frames at least by ([0388] “The compressed/encoded frame data is sent to the client at step s1206, which the client subsequently decodes into a full-colour video frame at step s1207. The vector pre-quantisation data is now used for vector post-quantisation at step s1208, and finally the client renders the video frame at step s1209. The process returns to step s1202 to process subsequent video frames in the stream.”).
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Gonzalez into the teaching of Kalish, Gu because both references disclose video encoding. Consequently, one of ordinary skill in the art would be 
As per claim 13, claim 11 is incorporated, Kalish further discloses:
wherein each customized video can be defined as static or dynamic at least by ([col. 4, lines 10-14] “The system according to the present invention comprises a video project parsing tool 100 which receives a video project information which include a source script code, for differentiating between static (10) and dynamic movie segments (20) of the video which include exchangeable dynamic objects.”).
As per claim 14, claim 11 is incorporated, Kalish further discloses:
wherein the encapsulation further includes defining extension functionalities at least by ([col. 5, lines 24-27] “At the final stage the unified static layer is integrated with the new created script code of the dynamic layers for creating a video template in which all dynamic objects can be altered or exchanged, with no need to render all the video parts.”).
As per claim 16, claim 11 is incorporated, Gonzalez further discloses:
further comprising adding data of alternative or additional objects or adding external resources links to objects at least by ([0434] “When a subscriber selects a program from the video server, the provider's transmission system automatically selects what promotion or advertising data is applicable from information obtained from a subscriber profile database (11413) which can include information such as subscriber age, gender geographical location, subscription history, personal preferences, purchasing history, etc. The 
As per claim 17, claim 11 is incorporated, Gonzalez further discloses:
wherein a user is enabled to add data of alternative or additional objects at least by ([0434] “When a subscriber selects a program from the video server, the provider's transmission system automatically selects what promotion or advertising data is applicable from information obtained from a subscriber profile database (11413) which can include information such as subscriber age, gender geographical location, subscription history, personal preferences, purchasing history, etc. The advertising data, which can be stored as single video objects, can then be inserted into the transmission data stream together with the requested video data and sent to the user.”) and the binary data of alternative or additional objects could be the inserted single video objects for an advertisement to be delivered to the user based on their user profile.


Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Kalish (US 8,666,226) in view of Gu (US 8,234,350) and Gonzalez (US 2007/0005795) and further in view of Snibbe (US 2015/0286716).
As per claim 15, claim 11 is incorporated, Kalish, Gu, Gonzalez further discloses:
wherein the encapsulation further includes defining shader parameters of 3D effects at least by ([0069] “effects database 342 storing one or more real-
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Snibbe into the teaching of Kalish, Gu, Gonzalez because both references disclose because both references similarly disclose the processing of video data. Consequently, one of ordinary skill in the art would be motivated to modify the system of the combination of references to further include the shader parameters of Snibbe.

Response to Arguments
The following is in response to the amendment filed on 06/21/21.
Applicant’s arguments with respect to the prior art rejections have been considered but are moot because they do not apply to all of the references being used in the current rejection. The examiner notes that the claim limitations that were removed were critical to the previous finding of allowability. As the current claim limitations strongly resemble the claim set of June 23, 2020 that were rejected October 23, 2020, the examiner has re-applied a similar rejection. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM P BARTLETT whose telephone number is (469)295-9085.  The examiner can normally be reached on M-Th 11:30-8:30, F 11-3.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on (571)272-4046.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
/WILLIAM P BARTLETT/
Examiner, Art Unit 2169

/MATTHEW ELL/Primary Examiner, Art Unit 2145